DETAILED ACTION
This office action is in response to the amendment filed December 23, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:
Claim 6 recites “the second electrode” in the seventh line of the claim. This limitation, however, lacks antecedent basis, as a second electrode has only been claimed in plural form. Accordingly, the limitation in question will instead be interpreted as “the plurality of second electrodes.” Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 6, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawabe et al. (US 2013/0182418).
Regarding claim 6, Sawabe discloses a light emitting device (Fig. 1, annotated below) comprising:

a plurality of light emitting units (LE Units 1-3) comprising:
a light-transmissive first electrode (10) located over the substrate (80);
a plurality of light-reflective second electrodes (20) located over the first electrode (10); and
an organic layer (40) located between the first electrode (10) and the plurality of second electrodes (20); and
a plurality of optically functional layers (50p) located on a surface (bottom) of the substrate (80) opposite to the plurality of light emitting units (LE Units 1-3),
wherein at least a part of a region between the plurality of the second electrodes (20) has optical transparency (see arrow 46), and
wherein, when viewed from a direction perpendicular to the surface (bottom) of the substrate opposite to the first electrode (10), at least a part of an edge of each of the plurality of light emitting units (LE Units 1-3) is located outside each of the plurality of optically functional layers (50p, see annotated Fig. 1, below).

    PNG
    media_image1.png
    406
    707
    media_image1.png
    Greyscale

Fig. 1 of Sawabe et al. (US 2013/0182418), annotated by the examiner

Regarding claim 8, Sawabe discloses wherein, when viewed from the direction perpendicular to the surface (bottom) of the substrate (80), at least a part of an edge of the first electrode (10) is located outside of the plurality of second electrodes (20; layer 10 extends across the whole device, so its edges are located outside of the second electrode, in plan view).
	Regarding claim 9, Sawabe discloses wherein, when viewed from the direction perpendicular to the surface (bottom) of the substrate (80), at least a part of an edge of the organic layer (40) is located outside of the plurality of second electrodes (20; layer 40 extends across the whole device, so its edges are located outside of the second electrode, in plan view).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoji (US 2009/0174319) in view of Sawabe et al. (US 2013/0182418).
Regarding claim 1, Shimoji discloses, as prior art, a light emitting device (Fig. 9) comprising:
a substrate (1);
an optically functional layer (see grooves on bottom of 1) located on a part of the substrate (1);
a light-transmissive first electrode (2) located over the optically functional layer (grooves) and covering (i.e., extending over) an entire side edge of the optically functional layer (grooves) when viewed from a direction (from above in Fig. 9) parallel to a surface (top) of the substrate (1);
a light-reflective second electrode (4) located over the first electrode (2); and
an organic layer (3) located between the first electrode (2) and the second electrode (4), and
an insulating layer (6) covering an edge of the first electrode (2),

wherein a plurality of the insulating layers (6) are formed over the substrate (1).
Shimoji, however, does not disclose wherein the optically functional layer is located over a part of the substrate, wherein a plurality of the second electrodes are formed over the substrate, wherein at least a part of a region between the plurality of second electrodes has optical transparency, and wherein at least a part of a region between the plurality of the insulating layers does not overlap with the second electrode along the direction perpendicular to the substrate. Attention is brought to the Sawabe reference, which discloses a similar light emitting device (Fig. 15C) comprising: a substrate (80); an optically functional layer (51) located over part of the substrate (80); a light-transmissive first electrode (10) located over the optically functional layer (51) and covering (i.e., extending over) an entire side edge of the optically functional layer (51) when viewed from a direction parallel to a surface (top) of the substrate (80) on which the optically functional layer (51) is located; a light-reflective second electrode (20) located over the first electrode (10); and an organic layer (40) located between the first electrode (10) and the second electrode (20), wherein a plurality of the second electrodes (20) are formed over the substrate, wherein at least a part of a region between the plurality of second electrodes (20) has optical transparency (see arrow 46), and wherein at least a part of a region (see arrow 46) between the light emitting regions (45) does not overlap with the second electrode (20) along the direction perpendicular over a part of the substrate, so that the light scattering layer is located closer to the electrodes (Sawabe, ¶ [0145]). Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the light emitting device disclose by Shimoji to include wherein a plurality of the second electrodes are formed over the substrate, wherein at least a part of a region between the plurality of second electrodes has optical transparency, and wherein at least a part of a region between the plurality of the light emitting regions does not overlap with the second electrode along the direction perpendicular to the substrate, as taught by Sawabe, resulting in wherein at least a part of a region between the plurality of the insulating layers does not overlap with the second electrode along the direction perpendicular to the substrate, in order to form a transparent display structure.
Regarding claim 2, Shimoji discloses a distance between the edge of the second electrode (4) and an edge of the optically functional layer (grooves) in at least the part of the edge of the second electrode.  Shimoji, however, does not specifically disclose wherein the distance is 1 µm or more.  Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the light emitting device disclosed by Shimoji and Sawabe to include wherein the distance is 1 µm or more, since light emitting devices of this scale are well-known in the art (see discussion of layer thicknesses in Shimoji), and it has been held that where the general conditions of a claim are disclosed in the prior art, determining the optimum or In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 3, Shimoji discloses wherein the second electrode (4) is provided at a position overlapping the optically functional layer (grooves) along the direction perpendicular to the substrate (1). Sawabe further discloses wherein the light emitting device further comprises a plurality of the optically functional layers (51), and wherein the plurality of the optically functional layers (51) and the plurality of the second electrodes (50) extend in a striped pattern (see Fig. 2), and wherein each of the plurality of second electrodes (20) is provided at each of positions overlapping each of the plurality of optically functional layers (51) along the direction perpendicular to the substrate (80).
Regarding claim 4, Shimoji discloses wherein the substrate has an inclination angle θ1 (0°<θ1<90°) with respect to a horizontal direction (the substrate can have any angle of inclination), and wherein a width of the second electrode is “a”, a width of the optically functional layer is “b”, and a height of the second electrode is “t” with a surface of the substrate on which the optically functional layer is formed as a reference. Shimoji, however, does not specifically disclose wherein a ≥ b + 2t / tan θ1 is satisfied. Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the light emitting device disclosed by Shimoji and Sawabe to include wherein a ≥ b + 2t / tan θ1 is satisfied, since it has been held that where the general conditions of a claim are disclosed in the prior art, determining the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 5, Shimoji discloses wherein the substrate (1) comprises: a first region (region under 4) corresponding to the second electrode (4) along the direction perpendicular to the substrate (1); a second region (region under outside edge of 6) corresponding to the insulating layer (6) along the direction perpendicular to the substrate (1), wherein the second electrode (4) does not overlap the insulating layer (6) along the direction perpendicular to the substrate (1) in the second region (region under outside edge of 6); and a third region (periphery) which corresponds to neither the second electrode (4) nor the insulating layer (6) along the direction perpendicular to the substrate (1), and wherein a width of the second region (region under outside edge of 6) is narrower than a width of the third region (periphery, see Fig. 9).
Regarding claim 7, Sawabe discloses wherein a region located between the plurality of second electrodes (20) and having optical transparency (see arrow 46) does not overlap the optically functional layer (51).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sawabe et al. (US 2013/0182418) in view of Shimoji (US 2009/0174319).
Regarding claim 11, Sawabe discloses the light emitting device according to claim 6. Sawabe, however, does not disclose wherein, when viewed from a direction perpendicular to the surface of the substrate opposite the first electrode, edges of each of the plurality of second electrodes are located outside of each of the plurality of optically functional layers. Attention is brought to the Shimoji reference, which discloses, as prior art, a similar light emitting device (Fig. 9), comprising: a substrate (1); a light emitting unit (2/3/4) comprising: a light-transmissive first electrode (2) located over the .

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed December 23, 2020 have been fully considered but are moot in view of the new grounds of rejection.
Amended claim 6 remains rejected by the Sawabe reference according to the interpretation of Sawabe’s Figure 1 (annotated above) as having three neighboring light emitting units. In view of the annotated figure, the new limitations are met by Sawabe.
Claim 1 remains rejected by Shimoji in view of Sawabe. The amended claim language of a first electrode “covering a side edge of the optically functional layer” is taught by the combination of Shimoji and Sawabe because “covering” can be meet by a layer that simply extends over. However, newly added claim 10, which further requires that the first electrode “contacts the entire side edge,” would be allowable if added to independent claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE C NIESZ whose telephone number is (303)297-4333.  The examiner can normally be reached on M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMIE C NIESZ/           Primary Examiner, Art Unit 2822